Citation Nr: 1613864	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-41 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for residuals of right leg mid-shaft tibia/fibula fracture, except for the period of a temporary total rating (TTR) from November 8, 2008 to January 6, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1973 to July 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO denied an increased rating in excess of 10 percent for the service-connected residuals of right leg mid-shaft tibia/fibula fracture, and denied a TTR convalescent purposes pursuant to 38 C.F.R. §4.30 due to right lower leg bone biopsy for.  In July 2009, the Veteran filed a notice of disagreement as to the aforementioned claims.  A statement of the case was issued in October 2009, and the Veteran filed a substantive appeal later that same month in October 2009. 

The issues regarding an increased rating in excess of 10 percent for residuals of right leg fracture, and entitlement to a TTR for right lower leg bone biopsy necessitating convalescence were remanded by the Board in September 2013 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination.  This was accomplished, and the claim for a TTR was granted in a July 2015 rating decision.  Specifically, the Veteran was granted a TTR for right lower leg bone biopsy necessitating convalescence from November 8, 2008 to January 6, 2009.  The RO continued the 10 percent rating.  For these reasons, the Board has listed the issue as reflected on the title page. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran's right leg mid-shaft tibia/fibula fracture is manifested by a dull ache in the leg at the site of the healed fracture, which is worse with prolonged weight-bearing. 

2.  The Veteran has already been granted service connection and compensable ratings for residuals associated with the right leg fracture, including: degenerative arthritis of the right knee, rated as 10 percent disabling; degenerative arthritis of the left knee, rated as 10 percent disabling; osteoarthritis of the right ankle, rated as 10 percent disabling; and right lower leg scar and paraesthesia, rated as 10 percent disabling.  


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a disability rating in excess of 10 percent for right leg mid-shaft tibia/fibula fracture have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in December 2008 that informed of the requirements needed to establish an increased rating for the right leg disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA and private treatment records, and the Veteran's statements.

In addition, the Veteran has been afforded an adequate examination on the issue for an increased rating for the service-connected right leg disability.  VA provided the Veteran with VA examinations in March 2009, March 2012, and January 2015.  As discussed in detail below, the Board finds that the January 2015 VA examination and medical opinion is adequate as the examiner reviewed and discussed the history and medical evidence of record, reviewed x-rays, and discussed which symptoms were attributable to the service-connected right leg mid-shaft tibia/fibula fracture, as opposed to the service-connected knee disabilities.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue currently on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Disability Rating-Laws and Regulations

Disability ratings are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

When rating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 
25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

Rating Analysis for Right Tibia/Fibula Disability

The Veteran is seeking a disability rating higher than 10 percent for the service-connected right leg mid-shaft tibia/fibula fracture.  As noted above, the Veteran has been granted a TTR from November 8, 2008 to January 6, 2009; as such, the Board will only address whether a rating in excess of 10 percent is warranted for the periods prior to November 8, 2008 and after January 6, 2009.

The Veteran's right leg fracture disability has been appropriately rated under Diagnostic Code 5262 for impairment of the tibia and fibula.  Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is justified for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is awarded for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a.  

It is important to note that the Veteran has been granted service connection for the following disabilities: (1) degenerative arthritis of the right knee, rated as 10 percent disabling; (2) degenerative arthritis of the left knee, rated as 10 percent disabling; (3) osteoarthritis of the right ankle, rated as 10 percent disabling; and 
(4) right lower leg scar and paraesthesia, rated as 10 percent disabling.  These disabilities were all granted as secondary to the service-connected right leg fracture disability.  In other words, these disabilities are residuals associated with the Veteran's right tibia/fibula fracture.  The Veteran has not challenged the ratings assigned for the knees, ankle, and scar disabilities.  As such, the Board does not have jurisdiction to review these ratings and will not address the current severity of those disabilities at this time.

A review of the evidence of record reveals that the Veteran was afforded VA examinations in March 2009 (in Virtual VA) to evaluate, in part, the severity of the service-connected right leg mid-shaft tibia/fibula fracture.  In March 2009, the Veteran reported that his right knee and foreleg hurt, especially with walking, lifting, stair climbing, and weight-bearing on the right leg.  It was also noted that the Veteran used a cane for assistance with ambulation.  The diagnosis rendered was ankylosis (stiffness) of the right knee, and old healed tibia-fibula fractures of the right foreleg with chronic pain of the foreleg and right knee.   

The Veteran was afforded a VA knee and leg examination in March 2012, at which time his service-connected right leg fracture and service-connected right knee degenerative arthritis were rated together.  At the March 2012 VA examination, the Veteran reported symptoms, including flare-ups and pain with weight-bearing.  He also stated that his right leg (at the site of the fracture) felt tender, sore, and tight.  Objective examination revealed limitation of motion and additional functional limitations due to excess fatigability and painful motion in the right knee, but a neurological disability was not found on examination.

Notably, the March 2012 VA examiner did not indicate which symptoms and resultant functional impairment were attributable to which disability (i.e., the service-connected right leg fracture or the right knee degenerative arthritis).  The examiner also did not state that he was unable to decipher which symptoms were attributable to which disability.  As such, the March 2012 VA examination is of limited probative value.

Pursuant to the Board's remand, the Veteran was afforded another VA examination in January 2015.  During the examination, the Veteran stated that following service he would sometimes notice pain in the area of the leg fracture, particularly with more strenuous types of activity.  He reported this would occur several times a month and he reported ongoing intermittent pain in the area of the healed fracture ever since service.  He described the pain as deep and achy.  

The January 2015 VA examiner discussed the Veteran's medical history at length.  For example, the VA examiner noted that the Veteran's leg pain worsened in 2008 and he was referred to orthopedics, at which time, it was noted that his pain was a "dull ache in the middle of his leg and he says that the pain feels deep."  It was noted in the orthopedic notes to be "especially worse with ambulation and weightbearing."  The physician felt that, due to the "remote history of an open tibia fracture . . . our current concern is that we need to rule out an indolent osteomyelitis of his tibia."  An MRI was obtained "to further elucidate the presence of osteomyelitis."  The MRI was inconclusive, so another consultation was obtained.  The specialist noted that the MRI was not completely normal and that there was a possibility of osteomyelitis due to the ongoing pain at the site of the prior fracture.  The Veteran was treated with a course of antibiotics, but this did not improve the Veteran's symptoms.  Several options were considered including further courses of antibiotics.  In November 2008, the decision was made to obtain a bone biopsy of the fracture site where the pain was coming from, since it was felt that the Veteran likely had osteomyelitis and it was not responding to treatment.  However, the bone biopsy was negative and, therefore, the concern for osteomyelitis was alleviated.  At a follow-up appointment in April 2009, it was determined that ongoing observation annually would be the best course of action because it had been going on for over 34 years at that point. 

During the January 2015 VA examination, the Veteran further reported that since 2009 there had not been any improvement or significant change in his symptoms.  He reported that he continued to experience a dull ache in the leg at the site of the healed fracture, which was worse with prolonged weight-bearing.  There was also pain at rest or "throbbing" at night.  The Veteran reported some degree of pain on a daily basis, but not continuously.  The Veteran described limitations as having to stop due to the combined symptoms of the knees and right leg disabilities after walking up to 2-3 miles or using a walking mower in his yard.  

The January 2015 VA examiner also reviewed x-rays of the left tibia and fibula.  Findings showed old healed fractures of the tibial and fibular midshaft with minimal displacement and mild angulation.  

Regarding the Veteran's right and left knee disabilities, the January 2015 VA examiner noted that the Veteran reported that the symptoms were completely separate and easily distinguished from his right leg fracture symptoms.  The Veteran indicated that the right knee pain did not begin until years later, along with the left knee, and that he had been told there was degenerative arthritis in the knees that would likely need joint replacements.  

Regarding a neurological impairment, the Veteran did not describe such symptoms at the time of the January 2015 VA examination.  He also denied knowledge of any nerve damage or nerve condition related to the leg fracture and only reported pain as directly from the condition rather than from a nerve injury or nerve condition.

The January 2015 VA examiner also noted that there were no flare-ups described regarding the right leg fracture as the Veteran's symptoms were essentially the same from day-to-day.  Although some increase in pain with activity involving prolonged weight bearing was to be expected, the VA examiner noted that this was not considered a flare-up.  The VA examiner also noted that the Veteran had pain in the leg after prolonged standing or ambulation.  The Veteran reported that he could walk 2-3 miles and mow the yard, but would have to stop due to the combined pain in his right leg fracture area and both knees.  The VA examiner noted that, although separate and easily distinguished from each other, the pain in these three locations was generally what caused him to stop, versus pain in one location which would not be as limiting.  

The Board finds the January 2015 VA examination to be the most probative evidence of record regarding the frequency, severity, and duration of the Veteran's right leg mid-shaft tibia/fibula fracture.  The examiner reviewed and discussed the Veteran's history and complaints, as well as medical evidence of record, reviewed x-ray results, and specifically addressed which symptoms were attributable to the service-connected right leg fracture as opposed to other service-connected disabilities.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's right leg fracture disability has not more nearly approximated a rating in excess of 10 percent for the rating period on appeal.

As noted above, Diagnostic Code 5262, contemplates malunion of the tibia and fibula resulting in knee or ankle disabilities.  In this case, the Veteran has been shown to have malunion of the tibia and fibula.  See January 2015 VA examination report (showing x-ray findings of minimal displacement and mild angulation of the tibial and fibular midshaft).  However, the criteria for a higher rating under Diagnostic Code 5262 requires evaluation of the knee or ankle.  In the present case, the Board finds that the Veteran has already been awarded separate ratings for the knees and ankle symptomatology.  In fact, service connection for the Veteran's knees and right ankle disabilities were specifically granted as secondary to the right leg fracture disability.  

Moreover, the Veteran has also been granted separate ratings for his right leg scar and paraesthesia disability.  

Further, and specifically regarding the Veteran's right leg pain, the Board finds that the Veteran's symptoms are adequately contemplated by the currently assigned 10 percent rating.  The Veteran's complaints of pain do not, when viewed in conjunction with the medical evidence of record, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation in excess of 10 percent.  The Veteran has denied flare-ups regarding the right leg fracture disability.  Further, the Veteran has stated that he could walk 2-3 miles and mow the yard, but would have to stop due to the combined pain in his right leg fracture area and both knees.  The Board finds that the Veteran's current ratings, including for his knees, right ankle, and right leg fracture, adequately contemplate his symptoms of pain, weakness, and fatigability.  

As such, the Board finds that the Veteran's symptomatology, relating to his right leg fracture, has adequately been contemplated by the 10 percent rating currently assigned.  As the Veteran has not appealed the ratings assigned for his knees, right ankle, or scar disabilities, the Board does not have jurisdiction over these issues at this time.  See 38 C.F.R. § 20.200 (2015) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal).  For these reasons, the Board finds that an increased disability rating in excess of 10 percent for residuals of right leg mid-shaft tibia/fibula fracture, excluding the period of a temporary total rating (TTR) from November 8, 2008 to January 6, 2009, is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology and functional impairment with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability.  The Veteran's disability has been manifested by right leg pain, to include bilateral knee and right ankle pain, and reduced range of motion.  While Diagnostic Code 5262 specifically contemplates knee and ankle disabilities associated with malunion of the tibia and fibula, in this case, because the Veteran is already separately rated for knee and ankle disabilities, the symptoms and functional impairment caused by the knee and ankle disabilities cannot also be used to rate the residuals of fracture disability being rating in this decision, as to do so would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2015).  The Veteran has also been granted a separate rating for the right leg scar.  For these reasons, the Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised; however, the Veteran has stated that he is retired.  See June 2014 VA treatment record in Virtual VA.  The Veteran has not asserted, and the evidence does not otherwise suggest, that he is unable to obtain or maintain employment as a result of his service-connected disabilities.  As such, the Board finds that the issue for a TDIU has not been raised by the evidence of record and no further discussion is required.


ORDER

An increased disability rating in excess of 10 percent for residuals of right leg mid-shaft tibia/fibula fracture, except for the period of a temporary total rating (TTR) from November 8, 2008 to January 6, 2009, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


